IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. WR-11,857-06


EX PARTE RONNIE JOE BROWN, Applicant





ON APPLICATION FOR A WRIT OF HABEAS CORPUS
CAUSE NO. 0019893 IN THE 213TH DISTRICT COURT

FROM TARRANT COUNTY



Per curiam.

O R D E R


	Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court this application for a writ of habeas corpus.  Ex parte
Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967).  Applicant was convicted of burglary of a
habitation and sentenced to thirty-three years' imprisonment.  The Second Court of Appeals affirmed
his conviction.  Brown v. State, No. 02-81-00175-CR (Tex. App. - Fort Worth, September 1, 1981).
	In the instant application, Applicant alleges that he received ineffective assistance of trial
counsel, that his conviction is void, that evidence was improperly seized, and that his sentence is
being improperly extended by the denial of street time credits.
	This Court has reviewed Applicant's claim that his sentence is being improperly extended,
and has determined that it is without merit.  Therefore, it is denied.  Applicant's remaining claims
are barred from review; as such, they are dismissed. Tex. Code Crim. Proc. art. 11.07 § 4. 

Filed:	August 21, 2013
Do not publish